Citation Nr: 0808387	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  03-04 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a scar, right side 
of face.

2.  Entitlement to service connection for a bilateral eye 
disorder.

3.  Entitlement to a rating in excess of 10 percent for tinea 
versicolor.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1975.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In November 2004, a hearing before the undersigned acting 
Veterans Law Judge was held at the RO.  A transcript of this 
hearing is of record.  In February 2006, the Board remanded 
the matter for additional evidentiary development.


FINDINGS OF FACT

1.  A scar on the right side of his face was not manifested 
in service, but was initially demonstrated years after 
service; a preponderance of the evidence is against a finding 
that the veteran's current scar on the right side of his face 
is related to his military service.

2.  The veteran is not shown to have an eye disorder.

3.  The veteran's tinea versicolor has been manifested by 
scaling, itching and occasional burning; it has not been 
productive of constant exudation or itching, extensive 
lesions, marked disfigurement, or nervous or systemic 
manifestations; it involves less than 20 percent of the 
entire body and less than 20 percent of exposed areas; it has 
not required systemic therapy such as corticosteroids or 
other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  Service connection for a scar, right side of the face, is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  Service connection for a bilateral eye disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  Entitlement to a rating in excess of 10 percent for tinea 
versicolor is not established.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 
7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With regard to the claims for service connection, the veteran 
was advised of VA's duties to notify and assist in the 
development of these claims in an April 2004 letter, prior to 
the initial rating decision in August 2004.  This letter 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  The letter also 
specifically advised the veteran to submit any pertinent 
evidence in his possession.  With regard to the claim for 
increased rating, the veteran has been advised of VA's duties 
to notify and assist in the development of his claim.  A 
November 2003 letter from the RO explained what the evidence 
needed to show to substantiate the claim.  It also explained 
that VA was responsible for obtaining relevant records from 
any federal agency, and would make reasonable efforts to 
obtain records not held by a federal agency, but that it was 
the veteran's responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  Although the November 2003 letter did 
not specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him that he should 
submit the evidence needed to substantiate the claim or 
provide the RO with the information necessary for the RO to 
obtain such evidence on his behalf.  Furthermore, in an 
August 2007 Supplemental Statement of the Case, the veteran 
was given notice regarding ratings and effective dates of 
awards, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board is aware that none of the notice letters 
contain the level of specificity set forth in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).   However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate his claim for 
increased rating.   See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).   In this regard, the Board notes the 
veteran's statements during the November 2004 travel Board 
hearing and 2002 and 2006 VA examinations, which indicate an 
awareness on his part that information demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
veteran's employment and daily life is necessary to 
substantiate a claim for a higher evaluation.   
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."   Id., slip op. at 12, citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).   The veteran has had ample 
opportunity to respond/supplement the record.  Neither the 
veteran nor his representative (who presumably is well-versed 
in VA law) alleges that notice has been less than adequate.  

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  The veteran 
testified at a travel Board hearing and the RO arranged for 
pertinent VA examinations.  The veteran has not identified 
any pertinent evidence that remains outstanding.  Evidentiary 
development is complete.  VA's duties to notify and assist 
are met; accordingly, the Board will address the merits of 
the claims.  

II.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

A.  Scar, right side of face

The veteran's service medical records reveal treatment for a 
large abscess or cyst on the right side of his face in July 
1972.  The cyst was subsequently lanced in December 1972.  
Service medical records, including a June 1975 separation 
examination report are silent as to any complaints, treatment 
for, or diagnosis of a scar on the right side of the 
veteran's face.  

During a November 2004 travel Board hearing, the veteran 
pointed out a scar on the right side of his face.  He also 
reported that he had a large boil removed from his face at 
the Dallas VA Medical Center in 1977 or 1978, after his 
discharge from service, which resulted in a residual 
disfiguring scar.  He argued that he was entitled to service 
connection for the scar because he used to get small boils 
over his eye during service. 

With regard to the alleged treatment at the Dallas VA Medical 
Center in 1977 or 1978, the RO has indicated that no records 
from this time have been found. 

In December 2006, the veteran was afforded a VA examination.  
Physical examination revealed a 3-centimeter scar on the 
right upper check and a perpendicular 1.5-centimeter scar.  
The scars were non-tender and non-adherent.  There was slight 
disfigurement of the scar of the right side of his face.  
There was no limitation of function due to the scar.  The 
examiner commented that the scar on the veteran's face was 
incurred in 1977, after the veteran's discharge from service, 
"and is not a service connected problem."

The medical evidence of record shows that a scar on the right 
side of the face has been diagnosed.  However, the first 
medical evidence of such disability is after service.  
Although the veteran alleges that he incurred a scar in 
service, his service medical records (including specific 
findings noted during a separation examination) do not show 
any evidence of a scar on his face.  The evidence of record 
does not include any medical opinion that the current scar is 
related to the veteran's service.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against this claim. 
Accordingly, the claim must be denied.

The Board acknowledges the veteran's contention that his 
current scar is related to a chronic boil disorder that the 
veteran had in service.  However, the Board does not find any 
medical evidence of any facial scarring during the veteran's 
service.  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of a medical diagnosis, causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, his contentions are not probative to the issue at hand.  

B.  Eye Disorder

The veteran's service medical records reveal treatment for a 
sty in May 1972 and a right eye twitch in May 1974.  Service 
medical records are silent as to complaints of, treatment 
for, or a diagnosis of cuts and/or eye watering.  On 
separation examination in June 1975, vision was 20/20 
bilaterally and clinical evaluation of the eyes was normal.  

During a November 2004 travel Board hearing, the veteran 
testified that he is entitled to a bilateral eye disorder 
characterized by constant watering of the eyes.  He testified 
that while he was stationed in the North Atlantic he worked 
on the flight deck and was exposed to cold and windy weather 
conditions, which resulted in cuts to eyes and watering.  The 
veteran reports that he sought treatment for his eye 
condition during service and that he was told that his eye 
watering was attributable to allergies.  He alleges that 
since his return from service his eyesight has become 
progressively worse and his eyes are easily irritated.  

There is no post-service medical evidence of a chronic 
acquired eye disorder (manifested by eye watering) related 
the veteran's military service.  A December 2006 VA eye 
examination notes the veteran's complaints of occasional 
blurred vision; however, physical examination did not reveal 
any eye disease, to include diabetic retinopathy.  
Additionally, in a February 2007 addendum to the examination 
report, the VA examiner indicated that his opinion did not 
change after a review of the claims folder.  There is no 
medical opinion of record to the contrary.

Although the veteran had complaints of a sty on one occasion 
and an eye twitch on another occasion during his military 
service, no further complaints or residual disability were 
noted in subsequent service medical records, to include a 
June 1975 separation examination report.  Furthermore, there 
is no post-service medical evidence of an eye disorder 
related the veteran's military service.  The veteran has not 
identified any treatment for such disability.  Accordingly, 
there is no valid claim of service connection for a bilateral 
eye disorder, and service connection for such disability is 
not warranted.  See Brammer, supra.

Because the preponderance of the evidence is clearly against 
the veteran's claim, the doctrine of resolving doubt in his 
favor when the evidence is in relative equipoise does not 
apply.  See 38 U.S.C.A. § 5107(b).

III.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

The veteran alleges entitlement to a disability rating in 
excess of 10 percent for his service-connected tinea 
versicolor.  The RO originally assigned a rating for the 
veteran's service-connected tinea versicolor under the 
analogous criteria for eczema.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  When a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20.

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  From their effective date, the veteran is entitled to 
a rating under the revised criteria (if such are found more 
favorable).

Under the criteria in effect prior to August 30, 2002, a 10 
percent disability rating was warranted for eczema with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area warranted a noncompensable 
rating; eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation was assigned for eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation was assigned for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or which is exceptionally repugnant.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the criteria effective August 30, 2002, dermatitis or 
eczema covering less than 5 percent of the entire body, 
affecting less than 5 percent of exposed areas; and requiring 
no more than topical therapy during the past 12-month period 
warrants a noncompensable evaluation.  A 10 percent 
evaluation is warranted for dermatitis or eczema covering at 
least 5 percent, but less than 20 percent, of the entire 
body; affecting at least 5 percent, but less than 20 percent, 
of exposed areas; of requiring intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during the past 12-
month period.   A 30 percent evaluation is warranted for 
dermatitis or eczema covering 20 to 40 percent of the entire 
body, affecting 20 to 40 percent of exposed areas, or 
requiring systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  A 
60 percent evaluation is warranted if it covers more than 40 
percent of the entire body, more than 40 percent of exposed 
areas are affected, or if constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required during the past 12-month period.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2007).

Historically, a September 1976 rating decision awarded the 
veteran service connection for tinea versicolor, rated 10 
percent disabling.  

In January 2001, the veteran submitted a claim for an 
increased rating.  

A September 2002 VA examination notes that the veteran was 
diagnosed as having chronic tinea versicolor, not disabling.  
Physical examination revealed patches on the back of both 
shoulders and in the upper scapular level, which was typical 
of quiescent tinea versicolor.  There were also patches on 
the anterior chest, which appeared to be more like skin pores 
filled with wax and secretions.  The veteran indicted that he 
did not consider his tinea versicolor to be disabling and 
that it was pretty well controlled with treatment.

A December 2006 VA examination report notes that the 
veteran's tinea versicolor involved the front and back of the 
chest and the upper arms.  His symptoms included itching and 
occasional burning.  There was minimal scaling of the 
eruption.  The largest lesion was on the left posterior chest 
measuring 16 by 14 centimeters.  There was a lesion on the 
right posterior inferior chest that measured 2 centimeters.  
There were two other lesions above that, measuring three 
centimeters each.  The right anterior shoulder demonstrated a 
lesion measuring 1.5 centimeters and another lesion on the 
right anterior shoulder measuring 4 centimeters.  There were 
small areas of involvement of the upper anterior chest,  
bilaterally.  The examiner indicated that the percentage of 
exposed area involved was none.  The percentage of the 
posterior chest involved was seven percent.  The percentage 
of the anterior chest involved was two percent.  The percent 
of the right arm involved was one percent.  A total of 10 
percent of the entire body was affected.  There was no 
scarring or disfigurement.  The veteran was diagnosed as 
having tinea versicolor, moderated by treatment with topical 
creams, resulting in minimal disability.  Additionally, the 
examiner opined that the veteran's tinea versicolor did not 
affect his employability.

A close review of the record revealed no distinct period 
during which the criteria for the next higher (30 percent) 
rating for tinea versicolor were met.  See Hart v. Mansfield, 
21 Vet App 505 (2007)

In the case at hand, there is no evidence of constant 
exudation, itching, extensive lesions, or marked 
disfigurement, such as to warrant an increased disability 
rating under the former criteria.  Additionally, the 
veteran's tinea versicolor does not cover 20 to 40 percent of 
his entire body, affect 20 to 40 percent of the exposed 
areas, and has not required systemic therapy for a total 
duration of six weeks or more in the past 12-month period, 
such as to warrant an increased rating under the revised 
rating criteria.  

The Board has considered other diagnostic codes for possible 
application; however, the veteran's service-connected skin 
disability has not been manifested by any scarring; tinea 
versicolor is the predominant disability.  Therefore, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804 and 7805 are 
not for application in this case.

Accordingly, because the preponderance of the evidence is 
against the claim entitlement to a disability rating in 
excess of 10 percent for tinea versicolor on a schedular 
basis, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  Moreover, 38 C.F.R. Section 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

In the case at hand, the veteran has not required frequent 
periods of hospitalization for his tinea versicolor.  
Although the veteran has submitted that his skin disability 
affects the way he has to dress, causes him to itch in hot 
weather, and hinders his promotions because it is a 
distraction and unattractive, there is no indication in the 
medical records that his tinea versicolor, in and of itself, 
is productive of marked interference with employment, or that 
the manifestations associated with this disability are 
unusual or exceptional, beyond that contemplated by the 
schedule of ratings.  The December 2006 VA examiner opined 
that the veteran's tinea versicolor did not affect his 
employability.  Thus, referral for consideration of 
extraschedular rating is not warranted.


ORDER

Service connection for a scar, right side of face, is denied.

Service connection for a bilateral eye disorder is denied.

A rating in excess of 10 percent for tinea versicolor is 
denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


